DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-10 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 2, 4, 5 and 7-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “wherein the function layer comprises a metal layer and an insulating layer which are laminated, and the horizontal insertion is disposed in the insulating layer; and wherein the insulating layer comprises a first insulating layer and a second insulating layer disposed on the first insulating layer, and the horizontal insertion comprises a first horizontal insertion and a second horizontal insertion, wherein the first horizontal insertion is disposed in the first insulating layer, and the second horizontal insertion is disposed in the second insulating layer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “step S1, providing the base layer and forming the function layer on the base layer, wherein when forming a metal layer in the function layer, an electrode layer and a reserved metal layer at a predetermined position are retained in the function layer; step S2, performing a front exposure development on the function layer, and forming a via hole extending into the function layer, wherein a side of the via hole is in contact with the reserved metal layer; and step S3, removing the reserved metal layer, and performing coating of the planarization layer, the planarization layer filling the via hole and the predetermined position for the reserved metal layer, wherein after the filling is completed, a portion of the planarization layer filled in the via hole is the vertical insertion and a portion of the planarization layer filled in the predetermined 3position for the reserved metal layer is the horizontal insertion that is in contact with the side of the vertical insertion” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                      
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 20, 2022